Citation Nr: 1027893	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-18 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits as the surviving spouse of the Veteran.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


 
INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  The appellant seeks to be recognized as the 
Veteran's surviving spouse in order to establish eligibility for 
death pension benefits.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In April 2010, the appellant and a friend testified in a hearing 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

The appellant has presented to the Board additional evidence to 
be considered in her claim.  In a written submission, she 
expressly waived preliminary RO review of the new evidence in 
accordance with 38 C.F.R. § 20.1304 (2009). 


FINDINGS OF FACT

1.  The appellant and Veteran were married in January 1992, and 
divorced in September 2002.

2.  The Veteran and the appellant were domiciled in the state of 
New York, which does not recognize common law marriage.

3.  The Veteran died in February 2007.

4.  The Veteran and the appellant were not legally married nor in 
a deemed valid marriage at the time of his death in February 
2007.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse 
for the purposes of VA benefits have not been met.  38 U.S.C.A. 
§§ 101, 103, 1311, 1541, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.50, 3.52, 3.54, 3.205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that she should be recognized as the 
Veteran's surviving spouse for purposes of entitlement to DIC.  
She maintains that, while they were divorced, the marriage was 
not dissolved under the eyes of God, that she cared for the 
Veteran until his death in February 2007, and that she was 
remarried to the Veteran by a priest prior to his death.  She has 
also characterized the ceremony which occurred just prior to his 
death as a blessing by a priest.  Therefore, she asserts, she 
should be been deemed his surviving spouse for VA benefits 
purposes.

VA death benefits, including death pension, death compensation, 
and DIC, are payable to a Veteran's surviving spouse under 
certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).  A 
surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of the 
veteran's death.  38 C.F.R. § 3.50(b).  

For VA benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 C.F.R. § 103(c); 38 C.F.R. § 
3.1(j).  The appellant has the burden to establish her status as 
a rightful claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

In this case, the record shows that the Veteran was separated 
from active service in September 1968.  He and the appellant were 
married in January 1992 and were divorced in September 2002.  
According to the appellant, she and the Veteran reconciled in 
2005 and lived together until his death in February 2007.  

The appellant testified that she and the Veteran cohabitated 
together for 2 years prior to his death in February 2007 and had 
a blessing ceremony by a priest in January 2007, less than one 
month prior to his death.  She also submitted a written statement 
from a friend who verified that she attended the "wedding 
ceremony" in January 2007.  

The appellant contends, which is also supported by testimony of a 
friend that the only reason why she and the Veteran obtained a 
legal divorce was because he had alcohol problems.  Her friend 
testified that she was only trying to teach the Veteran a lesson.  
However, she asserted that she and the Veteran would have 
obtained a valid marriage license had he not died so suddenly and 
unexpectedly.  

A Marriage Certificate from the State of New York, dated in 
January 1992, shows that the Veteran and the appellant were 
married in January 1992.  A certification of marriage dated in 
February 1993 is represented as a "convalidation of civil 
marriage" in January 1992.  A Divorce Judgment indicated that 
they were divorced in September 2002.  There is no evidence from 
the State of New York, where they were domiciled at the time of 
his death, that they had remarried under the laws of the State.

A Death Transcript from the City of New York, dated in February 
2007, shows that the Veteran died in February 2007.  The Death 
Transcript indicates that the appellant's relationship to the 
Veteran was "Wife;" however, at that time, the evidence of 
record reflects that they were divorced in September 2002 and had 
not remarried by way of a valid marriage license.  

Further, the Board finds that the religious blessing ceremony 
performed by a priest in January 2007 does not meet the criteria 
for recognition as a marriage under VA regulations.  The 
appellant acknowledged that they had not obtained a valid State 
marriage license prior to the ceremony.  Thus, the evidence shows 
they were not married at the time of his death in February 2007.  
Because they did not meet the threshold requirement of having a 
"marriage" under the regulations, she is not entitled to 
benefits as a surviving spouse.

Further, the Board notes that the appellant and the Veteran 
resided in the state of New York; however, New York state law 
does not recognize common law marriage, See N.Y. Dom. Re. §11 
(McKinney 1999).  Nonetheless, the Board will consider whether 
there was an attempted marriage which would have been invalidated 
by reason of a legal impediment.  

In this case, the legal impediment would be the fact that New 
York State does not recognize common law marriage.  See VAOPGPREC 
58-91.  In Colon v. Brown, 9 Vet. App. 104 (1996), the Court 
determined that in cases whether there is an impediment to 
entering into a common-law marriage, if the appellant was unaware 
of the impediment, then an otherwise invalid common-law marriage 
could be deemed valid.

Even if the Board were to construe the blessing ceremony as an 
attempted marriage, it was not a deemed valid marriage.  Under 
the provisions of 38 C.F.R. § 3.52, the attempted marriage must 
have occurred 1 year or more before the Veteran died, they 
entered into the relationship without knowledge of the 
impediment, that they cohabitated continuously from the date of 
the marriage to the date of his death, and that there was no 
legal surviving spouse.  

Here, the ceremony occurred approximately one month prior to the 
Veteran's death.  Therefore, the January 2007 ceremony did not 
satisfy the time criteria that it must have occurred 1 year prior 
to his death.  

Next, the appellant essentially contends that they had a deemed 
valid marriage because they had continuously cohabitated for the 
two years (2005 to 2007) prior to the Veteran's death.  However, 
the fact of cohabitation alone does not establish a deemed valid 
marriage. 

While she has maintained that they cohabitated after their 
reconciliation in 2005, the Veteran filed a claim in April 2005 
and listed her as his "ex-wife" and nearest relative and 
provided one address for her and a different address for him.  In 
a May 2005 VA examination, he indicated that he was living alone.  
In December 2005, he indicated that he had been divorced twice, 
the most recent time in 2002 from the appellant.  By the 
Veteran's statements, the evidence does not show that they were 
cohabitating in 2005.

Next, there is no other evidence indicating a marital status or 
cohabitation until closer to his death.  The Veteran's final 
hospitalization records reference the appellant as his wife being 
by his bedside.  As noted above, the death certificate lists her 
as his wife, and she was also the informant.  However, shortly 
after his death, a report of contact lists her as living at her 
own address, not his.  Therefore, the evidence reflects that they 
were maintaining separate residences.  Given the above, the Board 
finds that the evidence weighs against cohabitation.

Next, the Board has considered whether the appellant can 
establish proof of marriage under the provisions of 38 C.F.R. § 
3.205(a)(6).  That provision provides that in jurisdictions where 
marriages other than by ceremony are recognized (such as common 
law), proof of marriage is shown by (1) an agreement between the 
parties to be husband and wife at the beginning of their 
cohabitation, (2) cohabitation, (3) holding themselves out as 
married, and (4) generally accepted as such in the communities in 
which they lived.

The appellant and several friends have maintained, in written 
statements and in testimony before the undersigned, that she and 
the Veteran had held themselves out to be husband and wife in 
2005, following their divorce in September 2002 and a separation 
from 2005 to 2007 (see hearing transcript and statements 
submitted by "M.G.," "J.L.," and "D.A.," received by the RO 
in October 2007).  

As noted above, the evidence does not support a finding that they 
were living together in 2005 based on the Veteran's statements 
that he was living alone.  Moreover, even assuming that they 
resumed cohabitation at some point, there is no evidence of 
record showing an agreement between them to be husband and wife 
at the beginning of their cohabitation.  

In fact, the appellant does not argue that they ever had such an 
agreement.  While she contends that she and the Veteran were 
always married in the eyes of the church, despite their legal 
divorce in September 2002, it is evident from their actions that 
they did not view themselves to be husband and wife until at 
least the ceremony performed by a priest in January 2007, less 
than one month prior to his death.  

Indeed, they may have believed that they were in a relationship; 
however, the crux of this issue lies in the lack of an agreement 
between the Veteran and appellant to be husband and wife when 
they resumed cohabitation.  

Despite the appellant's contentions to the contrary, the evidence 
supports the conclusion that the intentions of appellant and the 
Veteran were such that they did not agree to be husband and wife 
until less than one month prior to his death, when a ceremony was 
performed by a priest in January 2007.  For the reasons 
discussed, it cannot be said that there was an attempted marriage 
between them at least one year prior to his death.  

The record reasonably demonstrates that there was no agreement to 
enter into a marriage, despite the absence of a state-issued 
marriage.  In other words, there is no showing that the appellant 
entered into a relationship with the Veteran that would have 
constituted a valid common law marriage if New York recognized 
such marriages.  The provisions of 38 C.F.R. § 3.52 are thus not 
applicable.

As the appellant was not married to the Veteran for more than one 
year at the time of his death and the elements of a deemed valid 
common law marriage have not been met, she does not qualify for 
DIC benefits.  

In sum, there was no valid marriage under the state laws of New 
York under 38 C.F.R. § 3.1(j) and no deemed valid marriage under 
38 C.F.R. § 3.52.  Although sympathetic to her contentions, the 
Board is bound to follow the law.  

The appellant is not eligible for the requested benefit.  In 
cases such as this, where the law is dispositive, the claim must 
be denied because of absence of legal merit or lack of 
entitlement under the law.  The preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does not 
apply.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) (West 
2002 & Supp. 2009) is not applicable to claims involving 
statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 
165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on appeal 
when the issue is limited to statutory interpretation).  
Consequently, the provisions of the VCAA, as well as VA's 
implementing regulations, will not be addressed in this portion 
of the Board's decision.

Because the record in this case shows that undisputed facts 
render the appellant ineligible for death benefits, the duties to 
notify and assist do not apply.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002); Dela Cruz, 15 Vet. App. at 143; 
Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).


ORDER

DIC benefits as the surviving spouse of the Veteran are denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


